   Case 3:20-mc-00043-B Document 6 Filed 07/02/20                  Page 1 of 4 PageID 119



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


                                                 §
  In re Larry E. Klayman                         §           No. 3:20-MC-043-B
                                                 §


                                             ORDER

       In this reciprocal discipline matter, the Court must decide whether to suspend Larry E.

Klayman’s membership in the bar of this court pursuant to Local Civil Rule 83.8(h) and Local

Criminal Rule 57.8(h). For the reasons that follow, this proceeding is stayed with instructions to

counsel and the Clerk of Court as set out below.

       Mr. Klayman (“counsel”) was suspended from the practice of law for ninety days pursuant

to an opinion of the District of Columbia Court of Appeals entered on June 11, 2020. ECF No. 1-

1. According to this Court’s local rules, a member of the bar of this court is subject to suspension

or disbarment if “for any reason other than nonpayment of dues, failure to meet continuing legal

education requirements, or voluntary resignation unrelated to a disciplinary proceeding or

problem,” the attorney loses the right to practice law before (1) the courts of the State of Texas,

(2) the highest court of any other state or the District of Columbia, or (3) any federal court. See

LR 83.8(a)(1) and LCrR 57.8(a)(1). In this case, counsel was found to have violated conflict-of-

interest rules when he represented three plaintiffs in lawsuits against a former client, Judicial

Watch, for whom Mr. Klayman had served as general counsel from 1994 to 2003.

       Counsel has filed a Response in this proceeding which does not contest the fact that he has

temporarily lost his right to practice law in the District of Columbia. ECF No. 4. Counsel opposes

reciprocal discipline on grounds that the District of Columbia disciplinary proceeding denied him
    Case 3:20-mc-00043-B Document 6 Filed 07/02/20                              Page 2 of 4 PageID 120



due process of law because it was instituted twelve years ago and not prosecuted for six years, which

caused prejudicial delay. 1 Id. Counsel has also proffered the 2014 expert opinion of Professor

Ronald D. Rotunda (now deceased) and the opinion of a district court judge for the District of

Columbia that counsel’s behavior did not merit discipline. Id. at 3-4. Counsel asserts that he has

filed a petition for rehearing in the District of Columbia Court of Appeals (ECF No. 4, p. 6), and

intends to pursue further appeals of the disciplinary order. ECF No. 2, 4. Counsel requests that the

Court allow the review process to run its course in the District of Columbia and thereafter allow

him sufficient time to retain counsel for any reciprocal discipline proceeding. In the alternative,

counsel request the Court to decline to impose reciprocal discipline, given “these extraordinary

circumstances.” Id. at 5.

         The court records show that counsel has one active case before this court, Buzz Photo, et al.

v. People’s Republic of China, et al., No. 3:20-CV-656-K-BN. He is a named plaintiff in the case as

well as lead counsel. It is a class action complaint “concerning massive damage caused by

defendants as a result of CLOVID-19 [sic] release from an illegal and internationally outlawed

bioweapons facility in the city of Wuhan of the People’s Republic of China.” The complaint does

not mention or appear to involve Judicial Watch nor does it appear to implicate the conflict-of-

interest concerns that underlie the District of Columbia disciplinary matter. Under these

continuing circumstances, the undersigned will stay this proceeding until the review process in the

District of Columbia matter has concluded. During the stay, Counsel’s membership status on the



1
  Counsel has filed a Supplement to his Response (ECF No. 5) that expands on this argument that there are time
limitations to the prosecution of disciplinary proceedings. Given the Court’s decision to enter a stay, this argument is
premature will not be addressed at this time.
                                                           2
    Case 3:20-mc-00043-B Document 6 Filed 07/02/20                               Page 3 of 4 PageID 121



bar of this court will remain unchanged provided he appears in no additional cases before this

Court.

                             Instructions to Counsel and the Clerk of Court

         Within 30 days after the issuance of a final order in the appeal of the District of Columbia

disciplinary matter, Counsel is directed to file a supplemental response in this case. The

supplemental response shall include the following:

    1. the final order reflecting the appellate outcome of the District of Columbia disciplinary
       matter;

    2. if the District of Columbia order suspending counsel from the practice of law is affirmed in
       whole or in part, a statement as to whether counsel is opposed to the imposition of
       reciprocal discipline by this Court; and

    3. only if counsel is opposed to the imposition of reciprocal discipline,

             a. an appendix that contains the underlying records for the disciplinary proceedings
                concerning him that were conducted in the District of Columbia, and

             b. a brief that sets out the grounds on which he relies to contend, under the factors of
                Selling v. Radford, 243 U.S. 46 (1917), 2 that reciprocal discipline should not be
                imposed.

          If Counsel does not file a supplemental response within the time allowed, or responds but

does not oppose reciprocal discipline, the Clerk is directed to impose the same sanction that is

imposed by final order in the District of Columbia proceedings.




2
 Under Selling, this Court considers whether (1) the disciplining court’s procedure denied counsel due process because
of an absence of notice or opportunity to be heard; (2) there was an infirmity of proof; and (3) there is some other
grave reason not to impose reciprocal discipline. Selling, 243 U.S. at 51; In re Sealed Appellant, 77 F.3d 479 (5th Cir.
1996) (holding that federal court must apply Selling standard in reviewing a state disciplinary proceeding before relying
on the state proceeding to impose reciprocal discipline).

                                                           3
   Case 3:20-mc-00043-B Document 6 Filed 07/02/20       Page 4 of 4 PageID 122



This case is STAYED until further order of the Court.

       SO ORDERED.

       Signed this 2nd day of July, 2020.




                                             4
